DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-6) in the reply filed on 09/29/2022 is acknowledged.
Claims 1-20 are pending. Claims 7-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claims 1-6 are under active consideration.

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d).  

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 11/30/2020 and 05/21/2021 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information referred to therein has been considered by the examiner.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:   
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Ivanovic (US 2018/0132009, IDS), and in view of Wang et al. (hereafter referred to as ‘Wang’,  US 8737738, IDS).  

Regarding claim 1, Ivanovic discloses an electronic device comprising: a display; and at least one processor operatively connected to the display (Figs. 1&6), wherein the at least one processor is configured to: 
generate a third image to be inserted between a first image and a second image continuous with the first image among a plurality of images belonging to video content, based on at least one of the first image or the second image (pg. [0016], “generate one or more interpolated frames that represent the scene at time intervals subsequent to the first frame and prior to a second frame in the stream of frames”), 

update the video content by adding the third image (pg. [0016] “displays the first frame, the two frames interpolated from the first frame, the second frame”) 
Ivanovic fails to disclose generating dynamic tone metadata of the third image based on dynamic tone metadata of the first image and dynamic tone metadata of the second image, and updating the video content by adding the dynamic tone metadata of the third image.
Wang discloses generating dynamic tone metadata of the third image based on dynamic tone metadata of the first image and dynamic tone metadata of the second image (Wang, col. 1, line 59 to col. 2, line 1 “producing a tone mapping parameter set for at least one of the transient luminance segments responsive to the tone mapping parameter set of an adjacent static luminance segment”. Please also see col. 5, lines 40-67 on generating tone metadata for the third image j based on tone metadata of image m and tone metadata of image n). 
Wang further teaches that (Fig. 1, col. 2, lines 61-64) “the steps 103, 104 and 105 are rerun such that a new parameter set for static segments is estimated and found”, which effectively updates the dynamic tone metadata of the parameter set for transient segments (i.e., third image).
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Wang with that of Ivanovic to yield the invention as described in claim 1. The motivation for doing so could be to “properly and effectively perform tone mapping in scenes with varying lighting” (Wang, col. 1, lines 45-47).

Regarding claim 2, Ivanovic in view of Wang discloses the electronic device of claim 1, wherein the at least one processor is further configured to generate the dynamic tone metadata of the third image based on an average of the dynamic tone metadata of the first image and the dynamic tone metadata of the second image (Wang, col. 5, lines 50-67. For example, Gj is determined as an average of Gm and Gn).

Regarding claim 3, Ivanovic in view of Wang discloses the electronic device of claim 1, wherein the at least one processor is further configured to: identify a weight corresponding to the first image and the second image (Wang, col. 5, lines 50-67. For example, Gj is determined as a weighted average of Gm and Gn) based on at least one of a reference ratio of the first image and the second image referenced to generate the third image, a time interval between the first image, the second image, and the third image (Wang, col. 5, lines 50-67. For example, Gj is determined as a weighted average of Gm and Gn, wherein the weight is based on a time interval j-n), a sequence including the first image, the second image, and the third image, or information on a group of pictures (GOP) including the first image, the second image, and the third image, and 
generate the dynamic tone metadata of the third image by applying the weight to the dynamic tone metadata of the first image and the dynamic tone metadata of the second image (Wang, col. 5, lines 50-67. For example, Gj is generated by applying the weight to the dynamic tone metadata of the first image Gm and the dynamic tone metadata of the second image Gn).

Regarding claim 4, Ivanovic in view of Wang discloses the electronic device of claim 1, further comprising a memory to store a plurality of images having dynamic tone metadata (Ivanovic, pg. [0042] “generate interpolated frames based on video frames and metadata received from the video server 605. The interpolated frames are then provided to the transceiver 635 to generate images on the screen 640”. Also see Wang, col. 1, line 59 to col. 2, line 1), and wherein the at least one processor is further configured to: 
select an image corresponding to the third image from among the plurality of images stored in the memory or a plurality of images stored in another electronic device, and set the dynamic tone metadata of the third image to dynamic tone metadata of the selected image corresponding to the third image (Wang, col. 6, lines 11-37, within the time delay n≤j˂l, Aj, Bj and Gj take the values An, Bn and Gn, respectively).

Regarding claim 5, Ivanovic in view of Wang discloses the electronic device of claim 1, wherein the at least one processor is further configured to: 
generate the third image based on the second image in case that a difference between the first image and the second image satisfies a specified condition (Wang, col. 6, lines 6-37, “when the environment becomes much brighter” (a specified condition which depends on a difference between image m and image n), Gj still uses the parameters from image n for the first few frames), and 
generate the third image based on the first image and the second image in case that the difference between the first image and the second image does not satisfy the specified condition (Wang, col. 5, line 47 to col. 6, lines 37, light adaptation may or may not be considered, based on whether “environment becomes much brighter”. Without light adaptation, the third image j is generated based on both image m and image n, see col. 5, lines 50-67).

Regarding claim 6, Ivanovic in view of Wang discloses the electronic device of claim 5, wherein in case that the third image is generated based on the second image, the at least one processor is further configured to set the dynamic tone metadata of the third image to the dynamic tone metadata of the second image (Wang, col. 6, lines 6-37, “when the environment becomes much brighter”, Gj uses the parameters from image n for the first few frames).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LI LIU whose telephone number is (571)270-5363.  The examiner can normally be reached on Monday-Friday, 8:00AM-4:30PM, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on (571)270-3717.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LI LIU/Primary Examiner, Art Unit 2666